PER CURIAM.
The Honorable Richard Yale Feder, Circuit Judge of the Eleventh Judicial Circuit of Florida, has requested this Court to amend Florida Rules of Civil Procedure Form 1.943(c). We have jurisdiction. Art. V, § 2(a), Fla. Const.
Judge Feder points out that Form 1.943(c) appears to require the corroborating witness to affirm personal knowledge that a spouse involved in a dissolution has resided in Florida for six months preceding the date on which the form certificate is executed. As Judge Feder rightly notes, this may result in needless problems if the certificate is signed after the filing date of the dissolution action. This is because section 61.021, Florida Statutes (1989), requires residence for at least six months preceding the date on which the petition is filed. A certificate signed after the filing of the action could be subject to attack as insufficient under the marital dissolution statute.
We agree with Judge Feder’s comments, withdraw the present Form 1.943(c) and substitute as its replacement the attached appendix. Deletions are indicated by the use of struck-through type. New language is indicated by underscoring. This amendment shall become effective July 6, 1990, at 12:01 a.m.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, ehrlich, barkett, GRIMES and KOGAN, JJ., concur.
APPENDIX
FORM 1.943(c) CERTIFICATE OF CORROBORATING WITNESS
RE:_v._,_Case No._: (Insert information on case)
UNDER PENALTY OF PERJURY I CERTIFY that I am a resident of the State of Florida; I have known_(in-sert name of Husband or Wife) for more than six months preceding this — date _, 19 , the date of the filing of the petition in this action, and I know of my own personal knowledge that such person has resided in the State of Florida for at least that period of time.
[[Image here]]
Witness’ Signature
[[Image here]]
Witness’ Name Typed
[[Image here]]
Witness’ Residence Address
SWORN TO AND SIGNED before me this _day of_, 19_
[[Image here]]
CLERK OF THE CIRCUIT COURT OR NOTARY PUBLIC